      Case 3:18-cv-00252-CWR-FKB Document 64 Filed 12/04/18 Page 1 of 5



                        UNITED STATES DISTR ICT COURT
                       SOUTHERN DISTR ICT OF M ISS ISS IPPI
                             NORTHERN DIVISION


 SECURITIES AND EXCHANGE                          Case No. 3:18-cv-252-CWR-FKB
 COMMISSION,

               Plaintiff,                         Hon. Carlton W. Reeves, District Judge

        v.                                        Hon. F. Keith Ball, Magistrate Judge
 ARTHUR LAMAR ADAMS AND
 MADISON TIMBER PROPERTIES, LLC,

               Defendants.




                        ORDER APPROVING SETTLEMENT

       Before the Court is the Motion for Approval of Settlement filed by Alysson Mills, in her

capacity as the court-appointed receiver (the “Receiver”) for Arthur Lamar Adams and Madison

Timber Properties, LLC.

       The motion asks the Court to approve the Receiver’s Settlement Agreement with Frank

Zito. After consideration, the Court finds that settlement with Mr. Zito on the proposed terms

without litigation is in the Receivership Estate’s best interests. The Court thus GRANTS the

Receiver’s motion.


                                      BACKGROUND

       The Receiver’s duties

       The Receiver has a duty “to take custody, control, and possession of all Receivership

Property, Receivership Records, and any assets traceable to assets owned by the Receivership
         Case 3:18-cv-00252-CWR-FKB Document 64 Filed 12/04/18 Page 2 of 5



Estate” 1 and to investigate and “bring such legal actions based on law or equity in any state, federal

or foreign court as the Receiver deems necessary or appropriate in discharging her duties as

Receiver.” 2

         Immediately following her appointment, the Receiver and her counsel began investigating

claims against potential defendants who may be in possession of assets of the Receivership Estate,

including against individuals who received “commissions” for facilitating investments in Madison

Timber. After reviewing accounting and bank records of Madison Timber and Madison Timber

“recruiters,” the Receiver determined that Mr. Zito had received “commissions” or other payments

totaling $222,750.

         Mr. Zito’s “commissions” or other payments

         Mr. Zito is a registered representative of a broker-dealer. Although Mr. Zito did not have

any formal agreement with Madison Timber, he received “commissions” or other payments

totaling $222,750 in exchange for his sales of Madison Timber investments to a single client and

for his introduction of Madison Timber principals to a law firm that provided legal, business, and

marketing services to Madison Timber.

         Mr. Zito also was an investor in Madison Timber and has outstanding unpaid promissory

notes.




1
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss).
2
 Docket No. 33, Securities & Exchange Commission vs. Adams, et al., No. 3:18-cv-00252 (S.D. Miss). By order
dated August 22, 2018, the Court eliminated the requirement that the Receiver obtain “prior approval of this Court
upon ex parte request” before bringing any legal action. Docket No. 38, Securities & Exchange Commission vs.
Adams, et al., No. 3:18-cv-00252 (S.D. Miss).

                                                                                                                2
      Case 3:18-cv-00252-CWR-FKB Document 64 Filed 12/04/18 Page 3 of 5



       The Receiver’s potential claims

       It is the Receiver’s position that the “commissions” or other payments that Mr. Zito

received are voidable fraudulent transfers, similar to those at issue in the Receiver’s lawsuit,

Alysson L. Mills v. Michael D. Billings, et al., No. 3:18-cv-0679 (S.D. Miss).

       The Receiver and Mr. Zito have agreed to resolve the Receivership Estate’s claims to the

$222,750 that Mr. Zito received without litigation. Mr. Zito shall return to the Receivership Estate

$200,000, reflecting 90% of the total “commissions” or like payments that he received, and in turn

the Receiver shall release all claims the Receivership Estate has or may have against Mr. Zito. Mr.

Zito shall cooperate with the Receiver in her attempts to recover money for the Receivership

Estate, including by providing testimony as requested.

       The proposed settlement reflects a 10% discount that the Receiver believes is fair and

reasonable consideration for the avoidance of the time and expense that would have accompanied

any litigation. The proposed settlement does not reflect any discount for the losses Mr. Zito

himself suffered as an investor in Madison Timber. Mr. Zito shall be treated equally as any other

investor in any equitable distribution by the Receivership Estate.

       Like the Receiver, the Court appreciates Mr. Zito’s offer to return 90% of the

“commissions” or like payments that he received from Madison Timber and hopes that his example

may encourage others in the same position to do the same.


                                             ORDER

       After consideration, the Court finds that the terms of the Settlement Agreement are

adequate, fair, reasonable, and equitable. The Settlement Agreement should be and is hereby

APPROVED.

       Accordingly, the Court hereby ORDERS as follows:


                                                                                                  3
      Case 3:18-cv-00252-CWR-FKB Document 64 Filed 12/04/18 Page 4 of 5



       1.    The terms used in this Order Approving Settlement that are defined in the Settlement

Agreement between the Receiver and Mr. Zito, unless expressly otherwise defined herein, shall

have the same meaning as in the Settlement Agreement.

       2.    This Court has jurisdiction over the subject matter of this action, and the Receiver is

a proper party to seek entry of this Order Approving Settlement.

       3.    The Settlement Agreement followed meaningful, informed, arm’s length negotiations

between the Receiver and Mr. Zito, both represented by highly capable counsel.

       4.    The parties and their counsel have at all times complied with the requirements of Rule

11 of the Federal Rules of Civil Procedure.

       5.    The $200,000 that Mr. Zito shall pay to the Receivership Estate exceeds the net

amount the Receivership Estate would actually receive if the Receiver litigated the Receivership

Estate’s potential claims against Mr. Zito to final judgment.

       6.    The Settlement Agreement is, in all respects, fair, reasonable, and adequate and is

hereby fully and finally approved. The parties are directed to implement and consummate the

Settlement Agreement in accordance with its terms and with this Order Approving Settlement.

       7.    Nothing in this Order Approving Settlement or the Settlement Agreement and no

aspect of the Settlement Agreement or negotiation thereof is or shall be construed to be an

admission or concession of any violation of any statute or law, of any fault, liability, or

wrongdoing, or of any infirmity in the claims or defenses of any party in any other proceeding.

       8.    Mr. Zito shall deliver or cause to be delivered the Settlement Payment and the

Promissory Note in accordance with the terms of the Settlement Agreement.               The Court

specifically directs Mr. Zito to abide by the cooperation covenants set forth in the Settlement

Agreement.



                                                                                                  4
      Case 3:18-cv-00252-CWR-FKB Document 64 Filed 12/04/18 Page 5 of 5



       9.    Without in any way affecting the finality of this Order Approving Settlement, the

Court retains continuing and exclusive jurisdiction over the parties for the purposes of, among

other things, the administration, interpretation, consummation, and enforcement of the Settlement

Agreement.

       SO ORDERED, this the 4th day of December, 2018.
                                                    s/ Carlton W. Reeves
                                                    UNITED STATES DISTRICT JUDGE




                                                                                               5
